DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Currently, the pending Claims are 1-4. The examined Claims are 1-4, with Claim 1 being amended herein, and Claims 3-4 being newly added.

Response to Arguments

	Per Applicant’s aforementioned amendments to the Claims, the previous rejection(s) of record under 35 U.S.C. 112(b) are hereby withdrawn.

	Additionally, Applicant has (1) mainly amended independent Claim 1 to require that the control unit is a control unit “storing program instructions executable” to control power generation by the fuel cell, and (2) added new Claims 3-4.

	Applicant also presents arguments versus the prior art of record (i.e. Tetsuya, as modified by Katayama) (Page 4 of Remarks). In particular, Applicant argues that neither Testsuya nor Katayama, alone or in combination, teaches controlling a fuel cell in the instantly claimed manner (i.e. controlling a fuel cell based on abnormalities detected in two or more of three valves that control oxygen supply, discharge, and bypass in the fuel cell) (Page 4 of Remarks).

	While Applicant’s amendments/arguments are acknowledged, they are not found to be persuasive.

	As explicitly written, Claim 1 recites (emphasis added) “a control unit storing program instructions executable to control power generation by the fuel cell.” Therefore, said phrase requires that the control unit stores program instructions executable to control power generation by the fuel cell. Importantly, said phrase does not explicitly (or implicitly) require that the stored program instructions which are executed are the instantly claimed control functionalities (i.e. the control functionalities described in the “if (i) a different abnormality…” section of the Claim and “during the fail-safe power generation” section of the Claim). In other words, Claim 1 effectively requires a control unit storing program instructions executable to control power generation by the fuel cell, but Claim 1 does not require that said instantly claimed control functionalities are the stored and executable program instructions. While Applicant appears to argue that the instantly claimed “storing program instructions executable” means that the control unit is, essentially, programmed to perform said instantly claimed functionalities, no such requirement is found in instant Claim 1.

	Nevertheless, new grounds of rejection are presented below as necessitated by Applicant’s amendments to the Claims. It is noted, however, that all previous prior art rejections of record are hereby withdrawn.  

Claim Objections

Claim 1 is objected to because of the following informalities: (1) for sake of clarity, the phrase “configured to detect first abnormality” should be written as “configured to detect a first abnormality,” and (2) for sake of clarity, the phrase “additionally detected in a valve devices” should be written as “additionally detected in a valve device” (it is noted that these objections are presented as a result of Applicant’s aforementioned amendments to the Claims). Appropriate correction is required.

Claim 3 is objected to because of the following informalities: for sake of consistency with all other references to “the” second valve device, the phrase “detects the abnormality in the first valve device, second valve device and the third valve device” should be written as “detects the abnormality in the first valve device, the second valve device and the third valve device. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the valve device in which the first abnormality is already detected." There is insufficient antecedent basis for this limitation in the claim. While it is evident that the abnormality detection unit is configured to detect a first abnormality in the first through third valve devices, “the valve device in which the first abnormality is already detected” nonetheless lacks antecedent basis especially given that it is unclear in which valve device the first abnormality is already detected (it is noted that (1) neither the “different abnormality” nor the “valve opening abnormality” of the Claim is stated as being the first abnormality, and (2) the Claim does not explicitly state that the fail-safe power generation is initiated as a response to the first abnormality being detected in a given valve device). For purposes of examination, it will be assumed that “the valve device in which the first abnormality is already detected” is in reference to “a valve device in which the first abnormality is already detected.” Proper clarification is required (it is noted that this rejection is presented as a result of Applicant’s aforementioned amendments to the Claims). 

Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the abnormality." There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, it will be assumed that “the abnormality” is in reference to the previously recited “the first abnormality.” Proper clarification is required.
Additionally, Claim 3 recites the limitation “the respective valve devices.” There is insufficient antecedent basis for this limitation in the claim. While it is evident that the first through third valve devices each have a drive motor to which a drive command is transmitted, “the respective valve devices” nonetheless lacks antecedent basis. Proper clarification is required (it is suggested, for example, that the phrase “by comparing a drive command transmitted to each of the drive motors for driving the respective valve devices” be written as “by comparing a drive command transmitted to each of the drive motors for driving a respective valve device”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Tetsuya et al. (JP 2008-060054, using the provided English machine translation for citation purposes), and further in view of Katayama (US 2019/0280314).

Regarding Claim 1, Tetsuya teaches a fuel cell system (“fuel cell system”) (Abstract, [0001]). As illustrated in Figure 1, Tetsuya teaches that the system comprises a fuel cell stack (40) (“fuel cell”), a cathode gas supply passage (11) for supplying cathode gas to the fuel cell stack (“an oxidation gas supply channel configured to supply oxidation gas to the fuel cell”), a cathode off-gas discharge passage (12) for discharging cathode off-gas from the fuel cell stack (“an oxidation off-gas discharge channel configured to discharge oxidation off-gas from the fuel cell”), and a bypass flow path (19) which connects the cathode gas supply passage with the cathode off-gas discharge passage (“a bypass channel configured to connect the oxidation gas supply channel and the oxidation off-gas discharge channel”) ([0028], [0031], [0033]). As further illustrated in Figure 1, Tetsuya teaches that the system comprises a bypass valve (18) provided in the cathode gas supply passage which adjusts a flow rate of cathode gas flowing therethrough which is supplied to the fuel cell stack (“a first valve device provided at the oxidation gas supply channel and configured to adjust a flow rate of the oxidation gas supplied to the fuel cell”), a regulating valve (16) provided in the cathode off-gas discharge passage which adjusts the pressure (and therefore a flow rate either indirectly or directly) of cathode off-gas flowing therethrough which is discharged from the fuel cell stack (“a second valve device provided at the oxidation off-gas discharge channel and configured to adjust a flow rate of the oxidation off-gas discharged from the fuel cell”), and a bypass valve (17) provided in the bypass flow path which adjusts a flow rate of cathode gas flowing therethrough (“a third valve device provided at the bypass channel and configured to adjust a flow rate of the oxidation gas flowing through the bypass channel”) ([0032]-[0033], [0049]). As further illustrated in Figure 1, Tetsuya teaches that the system comprises a controller (50) which controls power generation operations of the system itself via various control programs and data stored in memory (51) of the controller (“a control unit storing program instructions executable to control power generation by the fuel cell”) ([0041]-[0043]). Tetsuya teaches that the controller operates such that it is configured to detect an abnormality in the regulating valve (e.g. valve held half open, valve held fully open, valve stuck fully closed) (i.e. the controller is interpreted to be, comprise, or otherwise function as, “an abnormality detection unit configured to detect a first abnormality” in “the second valve device,” wherein it is noted that the instant Claim does not preclude an interpretation where the controller of Tetsuya is simultaneously the “control unit” and “abnormality detection unit”) ([0045]-[0046]). Tetsuya teaches that when an abnormality relating to the valve being held half open or fully open is detected, the controller causes the fuel cell stack to initiate a fail-safe process in which a limitation is provided on an electric current output from the fuel cell stack ([0046]-[0053]).
While the controller is configured to detect an abnormality in the regulating valve, Tetsuya does not explicitly teach that the controller is also configured to detect the first abnormality in bypass valve (18) or bypass valve (17).
However, Katayama teaches a fuel cell system (Abstract, [0002]). As illustrated in Figure 1, Katayama teaches that the system comprises a control unit (700), wherein the control unit further comprises a determination unit (740) therein ([0016], [0025]). Katayama teaches that the determination unit determines whether an abnormality has occurred in the system and the position in the system at which such an abnormality has occurred ([0026]). Katayama teaches that an event which is considered as an abnormality is when a bypass valve (550) within the system becomes stuck open ([0041]).
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would configure the controller of Tetsuya to further detect valve opening abnormalities, as taught by Katayama, in bypass valve (18) and bypass valve (17) of Tetsuya (“an abnormality detection unit configured to detect a first abnormality in the first valve device, the second valve device, and the third valve device”), given that such a modification would further allow for detection of each bypass valve becoming stuck open.
Tetsuya, as modified by Katayama, does not explicitly teach that the controller operates in the instantly claimed manner (i.e. if instantly claimed (i), (ii), or (iii) occurs, the control unit causes the fuel cell to initiate the claimed fail-safe power generation, wherein if, among the claimed first through third valve devices, any additional abnormality is detected in a valve device different from the valve device in which the first abnormality is already detected during the claimed fail-safe power generation, the control unit stops power generation of the fuel cell).
However, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (See MPEP 2114(I)). In particular, the instantly claimed limitation regarding the behavior of the instantly claimed control unit is interpreted to be a functionally defined limitation of the instantly claimed apparatus (in this case, a fuel cell system) (See MPEP 2114(I)). The fuel cell system of Tetsuya, as modified by Katayama, possesses the instantly claimed and requisite structure (i.e. the aforementioned structural components of the fuel cell system including, at least, the fuel cell stack, controller, regulating valve, bypass valve (18), bypass valve (17)) such that it follows that the fuel cell system of Tetsuya, as modified by Katayama, would be capable of performing, or capable of being configured to perform, the instantly claimed functionality (especially given that the instantly claimed control unit is not programmed to operate in the instantly claimed manner).  
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would recognize and/or expect that because the fuel cell system of Tetsuya, as modified by Katayama, possesses all of the aforementioned structural components (i.e. at least, the fuel cell stack, controller, regulating valve, bypass valve (18), bypass valve (17)), it follows that the fuel cell system of Tetsuya, as modified by Katayama, is capable of performing, or capable of being configured to perform, the instantly claimed functionality (especially given that the instantly claimed control unit is not programmed to operate in the instantly claimed manner).

Regarding Claim 2, Tetsuya, as modified by Katayama, teaches the instantly claimed invention of Claim 1, as previously described.
Tetsuya, as modified by Katayama, does not explicitly teach that the controller operates in the instantly claimed manner.
However, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (See MPEP 2114(I)). In particular, the instantly claimed limitation regarding the behavior of the instantly claimed control unit is interpreted to be a functionally defined limitation of the instantly claimed apparatus (in this case, a fuel cell system) (See MPEP 2114(I)). The fuel cell system of Tetsuya, as modified by Katayama, possesses the instantly claimed and requisite structure (i.e. the aforementioned structural components of the fuel cell system including, at least, the fuel cell stack, controller, regulating valve, bypass valve (18), bypass valve (17)) such that it follows that the fuel cell system of Tetsuya, as modified by Katayama, would be capable of performing, or capable of being configured to perform, the instantly claimed functionality (especially given that the instantly claimed control unit is not programmed to operate in the instantly claimed manner).  
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would recognize and/or expect that because the fuel cell system of Tetsuya, as modified by Katayama, possesses all of the aforementioned structural components (i.e. at least, the fuel cell stack, controller, regulating valve, bypass valve (18), bypass valve (17)), it follows that the fuel cell system of Tetsuya, as modified by Katayama, is capable of performing, or capable of being configured to perform, the instantly claimed functionality (especially given that the instantly claimed control unit is not programmed to operate in the instantly claimed manner).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tetsuya et al. (JP 2008-060054, using the provided English machine translation for citation purposes), and further in view of Katayama (US 2019/0280314) and Imanishi et al. (US 2018/0166716) and Manabe et al. (US 2010/0047663).

	Regarding Claim 3, Tetsuya, as modified by Katayama, teaches the instantly claimed invention of Claim 1, as previously described.
	Tetsuya, as modified by Katayama, does not explicitly teach that the system further comprises a plurality of opening degree sensors configured to detect respective opening degrees of the bypass valve (18), regulating valve, and bypass valve (17).
	However, Imanishi teaches a fuel cell system (Abstract, [0002]). As illustrated in Figure 1, Imanishi teaches that the system comprises a valve (60) which receives opening instructions from a controller (20) ([0038]). Imanishi teaches that the opening ratio of the valve is acquired by attached an opening degree sensor that detects a valve opening degree to the valve ([0061]).
	Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would attach an opening degree sensor, as taught by Imanishi, to the bypass valve (18), regulating valve, and bypass valve (17) of Tetsuya, as modified by Katayama, given that such sensors would allow for the opening degree of each of said valves to be directly detected/acquired.
	Tetsuya, as modified by Katayama and Imanishi, does not explicitly teach that the bypass valve (18), regulating valve, and bypass valve (17) each have a drive motor to which a drive command, for driving a respective valve, is transmitted from the controller.
	However, Manabe teaches a fuel cell system (Abstract, [0001]). As illustrated in Figure 1, Manabe teaches that the system comprises, at least, both a regulator valve (16) and a bypass valve (18) ([0039]-[0040]). Manabe teaches that both the regulator and bypass valves include a stepping motor as a drive source, wherein a controller (7) of the system transmits a drive command to each stepping motor for driving a respective valve (e.g. such that a respective valve may be opened by an arbitrary/desired amount) ([0039]-[0040]).
	Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would further include a stepping motor (“drive motor”), as taught by Manabe, in each of the bypass valve (18), regulating valve, and bypass valve (17) of Tetsuya, as modified by Katayama and Imanishi, wherein the controller transmits a drive command to each stepping motor, as also taught by Manabe, given that such drive commands would allow the controller to dictate/control the degree to which each valve is opened via driving of a respective stepping motor.
Tetsuya, as modified by Katayama and Imanishi and Manabe, does not explicitly teach that the controller operates in the instantly claimed manner.
However, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (See MPEP 2114(I)). In particular, the instantly claimed limitation regarding the behavior of the instantly claimed abnormality detection unit is interpreted to be a functionally defined limitation of the instantly claimed apparatus (in this case, a fuel cell system) (See MPEP 2114(I)). The fuel cell system of Tetsuya, as modified by Katayama and Imanishi and Manabe, possesses the instantly claimed and requisite structure (i.e. the aforementioned structural components of the fuel cell system including, at least, the fuel cell stack, controller, regulating valve, bypass valve (18), bypass valve (17), opening degree sensors, and stepping motors) such that it follows that the fuel cell system of Tetsuya, as modified by Katayama and Imanishi and Manabe, would be capable of performing, or capable of being configured to perform, the instantly claimed functionality (especially given that the instantly claimed abnormality detection unit is not programmed to operate in the instantly claimed manner).  
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would recognize and/or expect that because the fuel cell system of Tetsuya, as modified by Katayama and Imanishi and Manabe, possesses all of the aforementioned structural components (i.e. at least, the fuel cell stack, controller, regulating valve, bypass valve (18), bypass valve (17), opening degree sensors, and stepping motors), it follows that the fuel cell system of Tetsuya, as modified by Katayama and Imanishi and Manabe, is capable of performing, or capable of being configured to perform, the instantly claimed functionality (especially given that the instantly claimed abnormality detection unit is not programmed to operate in the instantly claimed manner).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tetsuya et al. (JP 2008-060054, using the provided English machine translation for citation purposes), and further in view of Katayama (US 2019/0280314) and Imanishi et al. (US 2018/0166716) and Manabe et al. (US 2010/0047663) and Yamanaka et al. (US 2018/0026286).

	Regarding Claim 4, Tetsuya, as modified by Katayama and Imanishi and Manabe, teaches the instantly claimed invention of Claim 3, as previously described.
Tetsuya, as modified by Katayama and Imanishi and Manabe, does not explicitly teach that the drive command includes at least one of the instantly claimed plurality of commands.
However, Yamanaka teaches a fuel cell system (Abstract, [0001]). As illustrated in Figure 1, Yamanaka teaches that the system comprises, at least, a pressure regulator valve (43) and flow dividing valve (35) ([0014], [0018]). As illustrated in Figure 5, Yamanaka teaches a time chart showing time changes in opening positions of the pressure regulator and flow dividing valves ([0010], [0042]). Yamanaka teaches that a major source of opening failure in the pressure regulator and flow dividing valves is valve adhesion ([0067]). Therefore, and as illustrated in Figure 5, Yamanaka teaches that the pressure regulator and flow dividing valves are subjected to a plurality of sequential commands which make the pressure regulator and flow dividing valves gradually increase their degree of opening and gradually decrease their degree of opening (i.e. at time t5 and beyond in Figure 5, sequential commands to each valve are made which gradually increase their degree of opening and gradually decrease their degree of opening) ([0067]-[0069]). Yamanaka teaches that such sequential commands help the pressure regulator and flow dividing valves recover from adhesion ([0067]).
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would ensure that each drive command of Tetsuya, as modified by Katayama and Imanishi and Manabe, includes a plurality of sequentially transmitted commands, as taught by Yamanaka, which gradually increase or decrease the degree of opening of bypass valve (18), regulating valve, and bypass valve (17), given that such a modification would help each valve recover from detrimental valve adhesion.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729